The petitions of the appellants to the public service commission requested an order authorizing the appellant to charge and collect a cash rate of fare of eight cents for the transportation of passengers "between any two points of any of said lines of railroad" of the company. We construe this as an application for an increase of fare on the entire route and so the record shows that it was construed by counsel.
We think that the following classes of franchises fall outside the scope of our decisions in Matter of Application of the Cityof Niagara Falls v. Public Service Commission of the State ofNew York for the Second District and the International RailwayCompany (decided herewith) (229 N.Y. 333); Matter of Quinby v.Public Service Commission (223 N.Y. 244):
1. All franchises granted directly by the legislature.
2. All franchises granted by municipal authorities prior to January 1, 1875. Such franchises are subject to proper legislative regulation.
3. All franchises granted by municipal authorities subsequent to the passage of the Public Service Commissions Law on July 1, 1907.
4. The following franchises granted between January 1, 1875 and July 1, 1907:
a. The franchise granted in and by the consent of the common council of the city of Brooklyn to the Atlantic Avenue Railroad Company, dated March 13, 1882 (now a part of the Nassau Electric Railroad Company).
b. The franchise granted in and by the consent of the common council of the city of Brooklyn to the Prospect Park and Coney Island Railroad dated December 21, 1885, consenting to the construction of a line on Park avenue and other streets in Brooklyn.
c. The franchise granted in and by the consent of the common council of the city of Brooklyn to the Nassau *Page 577 
Electric Railroad Company, dated June 19, 1893, covering a number of lines as therein stated.
The orders, therefore, should be affirmed without prejudice to the of the relator to make separate applications as to the franchises which come within the jurisdiction of the public service commission as herein indicated.